DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/22 has been entered.

Response to Amendment
3.	The rejection of Claims 6 and 8 under 35 U.S.C. 103 as being unpatentable over Dobbs et al. (US 2013/0264560 A1) as set forth in the Final Rejection filed 05/05/22 is overcome by the cancellation of the claims.

4.	The rejection of Claims 2, 5, 15-18, 20, and 22 under 35 U.S.C. 103 as being unpatentable over Dobbs et al. (US 2013/0264560 A1) as set forth in the Final Rejection filed 05/05/22 is NOT overcome by the Applicant’s amendments.

5.	The rejection of Claims 6, 8, and 21 under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2013/0306962 A1) as set forth in the Final Rejection filed 05/05/22 is overcome by the cancellation of the claims.

6.	The rejection of Claims 2, 5, 11, 15, 16, 19, 20, and 22-24 under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2013/0306962 A1) as set forth in the Final Rejection filed 05/05/22 is overcome by the cancellation of the claims.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 2, 5, 11, 15-20, and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, Claim 2 recites the broad recitation “R3 and R4, and R5 and R6 are combined together with the nitrogen to which they are attached to form a substituted or unsubstituted heteroaryl group,” and the claim also recites “wherein -NR3R4 and -NR5R6 in Chemical Formula 3 are, each independently any one of Structural Formulas A9 or A24:” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 2, 5, 15-18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dobbs et al. (US 2013/0264560 A1).
	Dobbs et al. discloses triazine compounds of the following form:

    PNG
    media_image1.png
    129
    380
    media_image1.png
    Greyscale

where Ar1-3 = independently:

    PNG
    media_image2.png
    118
    377
    media_image2.png
    Greyscale

where a = 1-5, b = 0-5, and c = 0-4 ([0064], [0067]-[0068]); Q = N, O, S-heterocycle (among others) ([0066]).  An embodiment is disclosed:

    PNG
    media_image3.png
    258
    396
    media_image3.png
    Greyscale

(page 8) such that R19 = unsubstituted C6 aryl group (phenyl) of Chemical Formula 3 as recited by the Applicant.  However, Dobbs et al. does not explicitly disclose the light-emitting material as recited by the Applicant, particularly in regards to the position of the two carbazolyl groups (attached to the two phenyl groups).  Nevertheless, it would have been obvious to modify Compound A17 as disclosed by Dobbs et al. such that it corresponds to Chemical Formula 3 as recited by the Applicant, with NR3R4 = NR5R6 = Structure Formula (A9) as recited by the Applicant (with Sub1-2 = unsubstituted C4 alkyl group (t-butyl)); sub5 = hydrogen of Chemical Formula 6 as recited by the Applicant; triazine group = Structural Formula (B34) as recited by the Applicant.  The motivation is provided by the fact that the modification merely involves change in position of the two carbazolyl substituents on the phenyl groups, producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from the scope of Dobbs et al.’s general formula, particularly in regards to the position of Q), thus rendering the production predictable with a reasonable expectation of success.  
	Dobbs et al. discloses an organic electroluminescent (EL) device comprising the following layers (in this order):  anode, hole-injecting layer, light-emitting layer, electron-transporting layer, and cathode; its inventive compounds comprise the light-emitting layer as host material ([0026], [0154]).  The (organometallic) dopant material is at 3-20 wt%; a second host material is further combined such that the ratio of the first host material (Dobbs et al.’s inventive compound according to Formula I) and the second host material is at 1:20 ([0086]-[0088]).  Notice that at such a smaller relative concentration compared to the concentration of the second host material, Dobb et al.’s inventive compound can be defined as dopant material.

12.	Claims 2, 5, 11, 15, 16, 19, 20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2013/0306962 A1).
	Yamamoto et al. discloses compounds of the following form:  (Cz-)n-A where Cz = (substituted) arylcarbazolyl group, n = 1-3, and A = (M)p-(L)q-(M’)r (with p = 0-2, q = 1-2, r = 0-2 (p+r >=1), M = M’ = independently N-containing heteroaromatic ring, and L = single bond or aryl group ([0024]).  An embodiment is disclosed:

    PNG
    media_image4.png
    384
    364
    media_image4.png
    Greyscale

(page 16) such that such that R19 = unsubstituted C6 aryl group (phenyl) of Chemical Formula 3 as recited by the Applicant.  However, Yamamoto et al. does not explicitly disclose the light-emitting material as recited by the Applicant, particularly in regards to the position of the two carbazolyl groups (attached to the two phenyl groups).  Nevertheless, it would have been obvious to modify Compound (A50) as disclosed by Yamamoto et al. such that it conforms to Chemical Formula 3 as recited by the Applicant, with NR3R4 = NR5R6 = Structure Formula (A9) as recited by the Applicant (with Sub1-2 = hydrogen); sub5 = hydrogen of Chemical Formula 6 as recited by the Applicant; triazine group = Structural Formula (B34) as recited by the Applicant; corresponds to (67) as recited by the Applicant in Claim 11.  The motivation is provided by the fact that the modification merely involves change in position of the connection point of the triazine on the two phenyl groups (from para to ortho), producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from the scope of Yamamoto et al.’s general formula, wherein A can be connected to any position on the Cz group), thus rendering the production predictable with a reasonable expectation of success.  
Yamamoto et al. further discloses its inventive compounds as host material in the light-emitting layer of an organic electroluminescent (EL) device ([0024]); the device comprises the following layers (in this order):  substrate, anode, hole-injecting/transporting layer, light-emitting layer, electron-injecting/transporting layer, and cathode (Fig. 1).  

Response to Arguments
13.	The Applicant argues on page 14 that the “Office does not allege that either A9 or A24 is taught or suggested by either Dobbs or Yamamoto.”  Applicant's arguments have been fully considered but they are not persuasive.  As shown in the above rejections, both compounds A17 and (A50) of Dobbs et al. and Yamamoto et al., respectively, comprise NR3R4 = NR5R6 = Structure Formula (A9) in Applicant’s Chemical Formula 3.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786